Citation Nr: 0503931	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  00-03 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by memory loss, to include as due to an 
undiagnosed illness.  

2.  Entitlement to an initial compensable rating for second 
degree burn scars of the scalp.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from July 1989 to April 
1994, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating determination by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction over the claims file has 
since been transferred to the Los Angeles VARO.  

In June 2000, the appellant and his representative appeared 
at the Chicago VARO and participated in a video conference 
with the undersigned, who was in Washington, D.C.  A 
transcript of that hearing is of record.  

The case was last before the Board in March 2001, when it was 
remanded to the RO for further development, which has been 
completed to the extent possible.  As part of the requested 
development, the appellant was scheduled for official VA 
mental, neurological and scar examinations at the VA Medical 
Center (MC) in Loma Linda, CA, on February 9, 2004.  Although 
the Los Angeles RO requested a copy of the notification 
letter sent to the appellant concerning these examinations 
for incorporation into the claims file, none was ever 
received from the VAMC.  

Notification was subsequently received from the VAMC that the 
appellant failed to report for the scheduled VA examinations 
on February 9, 2004, and his representative has requested a 
remand of this appeal due to the absence of the VA 
notification letter from the record in this appeal, on the 
theory that the appellant may not have received notification 
of when and where to report for the additional VA 
examinations in February 2004.  

However, the appellant was notified of his failure to report 
for the February 2004 VA examinations, and of the 
consequences of that failure, in the supplemental statements 
of the case issued to him at his address of record in March 
and June 2004; and he has never requested that these 
examinations be rescheduled for him.  In addition, the 
representative has apparently not contacted the appellant and 
has therefore been unable to assure the Board that the 
appellant was willing to report for new examinations if the 
Board were to remand the appeal for that purpose.  
Accordingly, a further remand of this appeal for the purpose 
of scheduling new VA examinations for the appellant is not 
warranted and, pursuant to 38 C.F.R. § 3.655, the Board will 
decide the present appeal on the available evidence.  

By unappealed rating action dated in April 2003, service 
connection for perifolliculitis, including as secondary to 
the service-connected burn scars of the scalp, was denied.  
It should be noted, therefore, that the current appeal 
involves the initial rating for the service-connected burn 
scars of the scalp and not for any skin disorder of the 
scalp.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.  

2.  The appellant does not currently have a disability 
manifested by memory loss.  

3.  The service-connected second degree burn scars of the 
scalp involve an area of hypopigmentation and slight 
disfigurement of 66 sq. cm.; they are superficial, 
nonadherent, nontender, and produce no limitation of motion 
or function.  



CONCLUSIONS OF LAW

1.  Entitlement to service connection for disability 
manifested by memory loss, to include as due to an 
undiagnosed illness, is not established.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304, 
3.317 (2004).  

2.  An initial compensable rating for second degree burn 
scars of the scalp is not warranted under the rating criteria 
in effect prior to August 30, 2002.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7802, 7804, 
7805 (2002).  

3.  An initial rating of 10 percent is warranted under the 
rating criteria in effect on and after August 30, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by the RO dated March 21, 2001.  In that 
letter, the RO specifically informed the appellant of VA's 
duty to notify and duty to assist under the VCAA, of what the 
evidence must show to establish his claims for service 
connection and a higher rating, of what evidence had already 
been obtained in support of his claims, and of what 
information or evidence was still needed from the appellant.  
In April 2002, in response to this letter, the appellant 
stated, through his representative, that he had no additional 
evidence to submit in support of his claims.  Moreover, since 
the veteran was informed of the evidence that would be 
pertinent to his claims and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  Therefore, to this extent, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claims, and 
extensive VA medical records have been obtained and reviewed.  
The appellant has maintained that there are no other relevant 
medical treatment records.  The Board has already commented 
on the appellant's failure to report for scheduled VA 
examinations in February 2004; otherwise, neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claims, and the Board is also 
unaware of any such outstanding evidence or information.  The 
appellant specified in April 2002 that he had no additional 
evidence to submit in support of his claims.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issues were initially 
adjudicated by the RO in March 1999, well before the 
enactment of the VCAA in November 2000.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claims were 
last adjudicated in March and June 2004 after the final VCAA 
letter was issued in March 2001 with a negative response in 
April 2002 from the appellant and his representative.  There 
is no indication or reason to believe that that the ultimate 
decision of the RO on the merits of these claims would have 
been different had initial adjudication been preceded by 
complete VCAA notification and development.  In sum, the 
Board is satisfied that the RO properly processed the claims 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.  Any remaining procedural 
errors would constitute harmless error.  Therefore, in the 
Board's opinion, there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

A.  Service Connection Claim:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability resulting from an undiagnosed illness, or from a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, or from any diagnosed illness which the 
Secretary determines in regulations  prescribed under 
38 U.S.C. § 1117(d) warrants a presumption of service 
connection.  The symptoms must be manifest to a degree of 10 
percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a medically 
unexplained chronic multisymptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  

In the present case, the service medical records and the 
postservice VA medical treatment records dating up to 
November 2002 reflect no complaint or finding of memory loss.  

On a VA general medical examination of the appellant in May 
1998, he reported experiencing some short term memory 
problems in the past three or four years, although he 
admittedly could still remember quite a lot.  His psychiatric 
status was reportedly stable, and he was to be evaluated for 
short term memory loss.  

On a VA mental disorder examination of the appellant also in 
May 1998, he reported having difficulty with his memory since 
his return from service in the Gulf War.  Specifically, he 
indicated that he found himself frequently writing things 
down as he was unable to keep track of multiple things as he 
had done in the past.  He denied ever seeking or receiving 
psychiatric care or psychiatric medications in the past.  
Mental status examination of the appellant at this time was 
within normal limits; there were no clinical findings 
concerning memory loss; and the Axis I diagnosis on this 
examination was: "None."  

At the June 200 video conference, the appellant testified 
that he was having trouble finishing his college education 
because of a combination of short- and long-term memory 
problems.  He was working full-time and also attending 
college on a part-time basis.  He displayed no obvious memory 
deficits at this hearing.  

In January 2003, the appellant voiced similar complaints on a 
VA psychiatric examination.  However, it was reported at this 
time that, on mental status evaluation, his immediate recall 
and remote memory were both grossly within normal limits: he 
could recall three out of three words after five minutes; his 
concentration was good; he could recall six digits forward 
and four digits backwards; and he performed serial 
subtractions (by sevens) with only one error.  Likewise, 
psychometric testing of the appellant produced no indications 
of memory loss.  The VA psychiatric examiner reported "No 
diagnosis" on Axis I and reported that, based upon the 
appellant's history, self-report, and mental status 
evaluation, he did not appear to have memory difficulties 
which warranted further evaluation.  

On a VA neurological examination of the appellant in February 
2003, the appellant reported that his memory problems had 
affected his life by causing discouragement and depression 
(neither of which were found on psychological evaluation in 
the previous month).  A short test of the appellant's mental 
status reportedly scored 36/38, which was normal for his age 
with -2 on attention and -1 on recall.  The VA neurological 
examiner then reported a clinical assessment of "Objective 
short term memory loss status," but recommended that formal 
neuropsychological testing be performed.  

Although psychological testing the previous month had 
disclosed no signs of memory loss, the appellant was 
scheduled for further psychological and psychiatric 
evaluation in February 2004.  As previously noted, he failed 
to report for this evaluation.  Thus, the rather ambiguous 
report of the VA neurological examiner in February 2003 has 
not been clarified or verified, as the examiner himself had 
recommended.  However, except for that somewhat ambiguous 
report in February 2003, the medical evidence of record does 
not reflect objective clinical evidence of memory loss in the 
appellant, only his subjective complaints.  VA examination of 
the appellant in May 1998 disclosed no memory deficiencies; 
his memory appeared to function normally at the June 2000 
video conference; and mental status evaluation and memory 
testing on VA examination in January 2003 disclosed no memory 
problems warranting further evaluation.  Accordingly, the 
Board has concluded that the preponderance of the evidence 
indicates that the appellant does not currently have memory 
loss, and this appeal will be denied on that basis.  

B.  Initial Rating Claim:  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  

Under the rating criteria in effect prior to August 30, 2002, 
second degree burn scars with an area or areas approximating 
1 square foot (0.1 sq. m.) warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2002).  Otherwise, a 
compensable rating for scars requires evidence of moderately 
disfiguring scars of the head, face, or neck; of superficial 
scars either poorly nourished with repeated ulceration or 
tender and painful on objective demonstration; or of a 
compensable degree of limitation of function of the part 
affected.  38 C.F.R. § 4.118a, Diagnostic Codes 7800, 7803, 
7804, 7805 (2002).  

The rating criteria which became effective August 30, 2002, 
provide that a 10 percent rating will be assigned with one 
characteristic of disfigurement of the head, face, or neck.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).  

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39  sq. cm.).  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.

The rating criteria which became effective August 30, 2002, 
also provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804 (2004).  Superficial scars 
that do not cause limited motion warrant a 10 percent 
evaluation if they involve an area or areas of 144 square 
inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2004).  Scars that are deep or that 
cause limited motion warrant a 10 percent evaluation if the 
area or areas of involvement exceeds 6 square inches (39 sq. 
cm.) or a 20 percent evaluation if the area or areas of 
involvement exceed 12 square inches ( 77 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2004).  Otherwise, rate based 
upon the limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code  7805 (2004).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote histories and 
findings pertaining to this disability, except as noted 
below.  

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The service medical records do not reflect the 1991 incident 
(later described by the appellant) in which the computer 
wiring in the tank in which the appellant was serving shorted 
out and caused a fire, fueled by hydraulic fluid, which 
burned his scalp.  The earliest relevant entry in the service 
medical records dates from November 1993, when the appellant 
was referred for a dermatological consult for a chronic 
crusting rash in the area of previous burns to the scalp.  
The appellant was evaluated at the Dermatology Clinic in 
January 1994 for a skin rash on the scalp which is not 
service-connected.  The clinical notes include mention of a 
six by eleven centimeter (cm.) area of slight 
hypopigmentation on the top of the scalp which was attributed 
to scarring secondary to burns, by history.  

In December 1993, the appellant gave a medical history of 
chemical burns to the head and scalp area, but the report of 
his contemporary separation medical examination reflects no 
relevant clinical findings.  The appellant gave a similar 
medical history in April 1994, immediately prior to his 
separation from active service, and a military physician who 
examined him at that time reported no relevant abnormal 
findings.  

In June 1994, the appellant was treated in a VA dermatology 
clinic for a diffuse scalp rash.  No findings relative to 
burn scars of the scalp were reported at that time.  

On a VA scalp examination in May 1998, the appellant gave a 
history of a scalp burn in a tank fire dating back to 1991.  
His scalp was described as stabilized status post-burn and 
not disfigured, but somewhat irritated because of a skin 
condition identified as perifolliculitis.  Similar findings 
were reported by the same physician on a VA general medical 
examination of the appellant at the same time.  Physical 
examination of the appellant's skin and head at this time was 
within normal limits.  

By rating action dated in March 1999, service connection was 
granted for a history of second degree burn scars of the 
scalp, with a noncompensable rating assigned from the date of 
claim in September 1997.  

The appellant testified at the June 2000 video conference 
that his main complaints were of constant itching of the 
scalp and patchy hair growth due to a skin condition for 
which VA had prescribed a special shampoo.  He said very 
little about the service-connected burn scars at this 
hearing.  

VA outpatient treatment records dating from 1994 to 2002 
reflect treatments for a skin rash of the scalp for which 
coal tar shampoo was prescribed.  In June 2000, it was 
reported that a dermatology consult about one year earlier 
had indicated that everything was fine; physical examination 
of the appellant in June 2000 was normal.  In February, July, 
and October 2002, it was reported that the scalp was clear, 
and there were no lesions noted.  

On a VA scalp examination of the appellant in January 2003, 
it was reported that, in addition to a mild pruritic skin 
condition, there were some hypopigmentation and 
disfigurement, but otherwise the skin was "not abnormal."  
There was no limitation of function by the scar or burn.  

The same VA examiner reviewed the entire claims file in June 
2003, confirming the January 1994 entry in service.  An 
unretouched color photo of the appellant's scalp was 
unremarkable.  

Under the rating criteria in effect prior to August 30, 2002, 
the six by eleven cm. area (66 sq. cm.) described in the 
service medical records is not nearly large enough to meet 
criterion that the scar cover an area approximating 1 square 
foot (929 sq. cm.).  Likewise, there is no medical evidence 
of poorly nourished burn scars with repeated ulceration, 
moderate disfiguration from the burn scars, tender or painful 
burn scars on objective demonstration, or of any limitation 
of function due to the burn scars, which might qualify for a 
compensable rating.  

However, under the new rating criteria which became effective 
on August 30, 2002, there is evidence of hypopigmentation in 
an area exceeding six square inches (39 sq. cm.) which 
warrants the assignment of a 10 percent rating, but no 
higher, from that date under Diagnostic Code 7800 of the 
Rating Schedule.  The next higher rating of 30 percent 
requires two or three of the listed characteristics of 
disfigurement, and these are not present.  Also not present 
are deep scars or scars resulting in limitation of function.  

Accordingly, the Board will grant a 10 percent rating for the 
service-connected second degree burn scars of the scalp, 
effective from August 30, 2002.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Service connection for disability manifested by memory loss, 
to include as due to an undiagnosed illness, is denied.  

A compensable rating for second degree burn scars of the 
scalp earlier than August 30, 2002, is denied.

A 10 percent rating for second degree burn scars of the scalp 
is granted, effective from August 30, 2002, subject to the 
criteria governing the payment of monetary awards.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


